DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US Publication No. 2017/0345820).
Regarding claim 1, Lin discloses  a method comprising: forming a dummy gate stack Fig 2A, 32A  ¶0019; etching the dummy gate stack to form an opening Fig 2A; depositing a first dielectric layer Fig 3, 48 extending into the opening Fig 3; depositing a second dielectric layer Fig 3, 50 on the first dielectric layer Fig 3, 48 and extending into the opening ¶0024-0026; performing a planarization process to form a gate isolation region comprising the first dielectric layer and the second dielectric layer Fig 4A; removing portions of the dummy gate stack on opposing sides of the gate isolation region to form trenches ¶0029; performing a first etching process to remove sidewall portions of the first dielectric layer ¶0031 Fig 6A; performing a second etching process to thin the second dielectric layer¶0032-0033; and forming replacement gates in the trenches Fig 7B.

Regarding claim 5, Lin discloses comprising forming a shallow trench isolation region extending into a semiconductor substrate, wherein the gate isolation region has a bottom surface contacting the shallow trench isolation region Fig 7A, 22.
Regarding claim 6, Lin discloses wherein the dummy gate stack extends on two neighboring semiconductor fins Fig 2B.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US Publication No. 2018/0308949).


    PNG
    media_image1.png
    370
    373
    media_image1.png
    Greyscale

Fig 1; a first gate stack Fig 1, 52 and a second gate stack on the first semiconductor region and the second semiconductor region¶0022 Fig 1, respectively; a dielectric region Fig 1, 20 ¶0022 between the first semiconductor region and the second semiconductor region; and a gate isolation region Fig 1, 50 ¶0022 between the first gate stack and the second gate stack Fig 1, wherein a bottom surface of the gate isolation region Fig 8A, 50 contacts the dielectric region Fig 8A, 20, and wherein in a plane view of the gate isolation region, the gate isolation region has concave sidewalls in contact with the first gate stack and the second gate stack Fig 1.
Regarding claim 9, Lin discloses further comprising a first gate spacer Fig 1, 70 and a second gate spacer on opposing sides of, and contacting, the gate isolation region Fig 1, 50.
Regarding claim 10, Lin discloses wherein each of the first gate spacer and the second gate spacer further contacts the first gate stack and the second gate stack Fig 1.
Regarding claim 11, Lin discloses wherein the gate isolation region has a bottom part in contact with the dielectric region, and wherein upper portions of the bottom part are narrower than respective lower portions of the bottom part Fig 9A, 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2017/0345820) in view of Lin et al (US Publication No. 2018/0308949).
Regarding claim 3, Lin ‘820 discloses all the limitations except the shape of the sidewalls. Whereas Lin ‘949 discloses the gate isolation region to have concave sidewalls facing the trenches Fig 1. Lin’820 and Lin ‘949 are analogous art because they are directed to semiconductor devices having isolation plug and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin’820 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the isolation plug and incorporate the teachings of Lin ‘949 since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, Lin ‘820 discloses wherein the gate isolation region comprises: a first dielectric layer comprising: a bottom portion; and two sidewall portions over and connecting to opposing ends of the bottom portion; and a second dielectric layer between the two sidewall portions Fig 8A-8B.
Regarding claim 13, Lin ‘820 discloses wherein the first dielectric layer and the second dielectric layer are formed of different materials ¶0031.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2017/0345820) in view of Paul et al (US Publication No. 2021/0020644).
	Regarding claim 7, Lin discloses all the limitations except for the type of gate stack. Whereas wherein the dummy gate stack extends on two neighboring stacks of stacked layers, and each stack of the stacked layers comprises alternating channel layers and sacrificial films, and the method further comprising removing the sacrificial films ¶0041 Fig 5-7. Lin’820 and Paul are analogous art because they are directed to semiconductor devices having isolation plug and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin’820 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate stack as an alternative type of gate known in the art the can take advantage of the isolation plug.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2018/0308949) in view of Lin et al (US Publication No. 2017/0345820).

    PNG
    media_image1.png
    370
    373
    media_image1.png
    Greyscale

Regarding claim 15, Lin ‘949 discloses a structure comprising: a first gate stack Fig 1, 52 comprising: a first gate electrode Fig 1, 52 overlapping a first bottom portion of the first gate dielectric; a second gate stack Fig 1, 52 comprising: a second gate electrode overlapping a second bottom portion of the second gate dielectric Fig 1;a gate isolation region Fig 8A, 50 between the first gate stack and the second gate stack, wherein the gate isolation region comprises: a first dielectric layer forms a first interface with the first gate stack, and a second interface with the first gate spacer Fig 1, and the first interface and the second interface form an acute angle Fig 1. Lin ‘949 discloses all the limitations except for the second dielectric layer. 
Whereas Lin ‘820 discloses wherein the gate isolation region Fig 6A, 48/50 comprises: a first dielectric layer comprising a bottom portion, and two sidewall portions over and connected to opposing ends of the bottom portion, wherein the first dielectric layer forms a first interface with the first gate stack, and a second interface with the first gate spacer, and a second dielectric layer between the two sidewall portions Fig 6A-7B. Lin’849 and Lin’820 are analogous art because they are directed to semiconductor devices having isolation plug and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin’820 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the isolation plug to provide additional insulation between gate electrodes.
Regarding claim 16, Lin ‘820 discloses further comprising a second gate spacer, wherein both of the first gate spacer and the second gate spacer are in contact with the gate isolation region Fig 6A-7B.
Regarding claim 17, Lin ‘820 discloses wherein the first dielectric layer and the second dielectric layer are formed of different materials ¶0031.
Regarding claim 18, Lin ‘820 discloses all the limitations but silent on having the different density values. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the dielectric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Regarding claim 19, Lin ‘820 discloses wherein both of the first dielectric layer and the second dielectric layer are in contact with both of the first gate stack and the second gate stack Fig 6A-7B.
Regarding claim 20, Lin ‘820 discloses further comprising a third dielectric layer between the first dielectric layer and the second dielectric layer Fig 7A ¶0035-0036.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811